


Exhibit 10.6
Description of 2012 Short-Term Incentive Umbrella Plan
Under the Amended and Restated 2006 Equity and Performance Incentive Plan
2012 Performance Goal and Bonus Pool            
The performance goal for the Company's 2012 fiscal year (the "STI Performance
Period") shall be $5.0 million in Net cash provided by operating activities, as
reported in the Company's Statements of Consolidated Cash Flows (“Cash Flow”).
The bonus pool, representing the amount available for payment of bonuses, shall
equal 15% of Cash Flow.    
The purpose of establishing the maximum pool under the Company's 2012 Short-Term
Incentive Umbrella Plan (the "2012 STI Umbrella Plan") is to improve tax
efficiency with respect to the Company's incentive programs and achieve an
Internal Revenue Code Section 162(m) "performance based" exemption for annual
bonus amounts earned by the designated participants identified below, during the
STI Performance Period. The 2012 STI Umbrella Plan is authorized by and subject
to the terms of the Kaiser Aluminum Corporation Amended and Restated 2006 Equity
and Performance Incentive Plan.
The specified maximum pool allocations, as established and defined below are
subject to the Company's Compensation Committee's authority to reduce, but not
increase, the amount of the actual bonus earned and payable to each designated
participant under the 2012 STI Umbrella Plan. It is anticipated that the payouts
to the covered employees under the 2012 STI Umbrella Plan will be reduced by the
Company's Compensation Committee through the exercise of negative discretion,
which is permitted under Section 162(m). The Company's Compensation Committee's
exercise of negative discretion with respect to one participant's award under
the bonus pool shall not result in an increase in the amount payable to another
participant under the bonus pool.    
Allocation of Bonus Pool to Designated Participants
Executive Name
Executive Title
Percent of Pool Allocated
to Executive1
Jack A. Hockema
Chief Executive Officer
39.000%
John Barneson
SVP, Corporate Development
10.280%
John M. Donnan
SVP, General Counsel and Secretary
17.135%
[Other Designated Participant]
[Designated Participant Title]
[Percentage]
[Other Designated Participant]
[Designated Participant Title]
[Percentage]



Administrative Provisions


The 2012 STI Umbrella Plan only applies to the calculation and award of
incentive awards, if any. There will be no duplication of benefits created by
the 2012 STI Umbrella Plan.


The 2012 STI Umbrella Plan will not increase any benefits that may be payable
under any severance and/or change in control agreements.








